            Case 2:18-cv-01493-RAJ Document 200 Filed 05/18/20 Page 1 of 2




 1

 2                                                            The Honorable Richard A. Jones
 3

 4

 5

 6

 7

 8
 9

10                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
11                                   AT SEATTLE
12
     BLUETOOTH SIG, INC., a Delaware
13   corporation,                                       Case No. 2:18-cv-01493-RAJ
14                           Plaintiff,                 ORDER ADOPTING THE
                                                        PARTIES’ JOINT
15          v.                                          STATEMENT ON FILING
                                                        DOCUMENTS UNDER SEAL
16   FCA US LLC, a Delaware limited liability
     company,
17
                             Defendant.
18
19
            This matter is before the Court on the parties’ joint statement on the sealing of
20
     confidential documents. Dkt. # 197. In a previous order, the Court struck the parties’
21
     prolific motions to seal, which sought to file under seal several documents related to the
22
     parties’ cross motions for summary judgment and Defendant FCA US LLC’s Daubert
23
     motions. Dkt. # 148. In lieu of those motions to seal, the Court ordered the parties to
24
     submit a joint statement, consolidating for the Court all documents that they no longer
25
     deemed confidential and all documents that they still wanted sealed and their basis for
26
     sealing. Id.
27

     ORDER ADOPTING THE PARTIES’
     JOINT STATEMENT – 1
            Case 2:18-cv-01493-RAJ Document 200 Filed 05/18/20 Page 2 of 2




 1   The parties have since filed that joint statement, which the Court now approves and
 2   adopts. Dkt. # 197. IT IS HEREBY ORDERED that, for good cause shown, the
 3   documents noted by the following docket entries and attachments thereto shall remain
 4   sealed: Dkt. ## 153, 154, 157, 169, 170, 174, 176, 181, 182, 184, 187, 191, 196.
 5

 6         DATED this 18th day of May, 2020.
 7

 8
                                                     A
                                                     The Honorable Richard A. Jones
 9
                                                     United States District Judge
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

     ORDER ADOPTING THE PARTIES’
     JOINT STATEMENT – 2
